Judgment unanimously affirmed. Memorandum: Defendant’s sole claim on appeal is *897that the showup conducted by the police was impermissibly suggestive and denied him due process of law. We disagree. A showup which occurs shortly after a crime and near the crime scene is an acceptable means of securing identification of a suspect (People v Brnja, 50 NY2d 366). A showup is also tolerable in the interest of prompt identification while witnesses’ memories are fresh (see, People v Riley, 70 NY2d 523; People v Love, 57 NY2d 1023, 1024). (Appeal from judgment of Monroe County Court, Maas, J. — grand larceny, third degree.) Present — Dillon, P. J., Doerr, Green, Pine and Davis, JJ.